Title: John Quincy Adams to Catherine Nuth Johnson, 7 February 1798
From: Adams, John Quincy
To: Johnson, Catherine Nuth


        
          My dear Madam
          Berlin 7. February 1798.
        
        Your very obliging favour, written at Stromness, found its way to London, only a few days before our departure from it, and reached us in the midst of our preparations for the voyage and Journey then before us; the occasion then of much anxiety, and since, the cause of much distress as my dear wife has no doubt before this related to you.— In the hurry and constant avocations of that time, I had no moment left in which to indulge my inclination of writing to any of my friends, and in particular of answering your kind Letter.— On the 18th: of October about six weeks after you, we left London, and

sailed the next morning from below Gravesend in a Hamburg merchant vessel for that City, at which we arrived on the 26th: of the same month.— By an accidental circumstance we were detained some hours too late in London, and were in consequence obliged upon our arrival at Gravesend in the Evening, to join in an open boat our ship which had sailed, and come to anchor seven or eight miles below.— The Evening though cold was fine and clear, and we reached the vessel at about 10 o’clock.— Our accommodations, though the best I had been able to procure, were very indifferent, and our voyage from the mouth of the Thames to that of the Elbe, extremely boisterous, though with a fair wind and therefore short. We were eight days only on board ship, of which two were employed in descending one river and four in ascending the other.
        Mrs: Adams had for the last fortnight before we left London, been in an infirm state of health, so as very much to increase my concern with regard to our voyage, but upon our arrival at Hamburg, she appeared to have supported it remarkably well, and to have improved in health to a very flattering degree.— We spent a week at Hamburg, and left it on the 2d: of November accompanied by Mr: Ross and Mr: Williams brother of our Consul at that place.— Mr: Calhoun who there took leave of us, assured us that he would upon his return to America which he soon intended, mention to our friends, his parting from us there all well— The roads from Hamburg to this place are a continual heap of sand, which at that season had by the continual falls of rain been converted into deep bogs.— The drivers were careless and disobliging, and seemed to bear a special ill will to a carriage of English construction in which we travelled. Nevertheless we reached Berlin on the 7th: after 6 days riding, without any material accident.— Your daughter had supported this Journey too extremely well, and we congratulated ourselves upon having got over with so much facility an undertaking, which had appeared so formidable in prospect.— We were not permitted long to enjoy this satisfaction. Three days after our arrival, on the 10th: Mrs: Adams was taken ill, and from that time untill the 20th: I could scarcely for a moment leave her bedside.— I shall not attempt to describe what she suffered, nor the deep distress of my own feelings in considering that she was remote from her beloved mother and sisters; from all her friends, at a public Inn in a foreign land with a strange language, and without the benefit of a single female, who could give her assistance or relief. Amidst these numerous afflictions we had however the consolation of meeting an

able English Physician, who attended her not only with professional skill, but with that kindness and interest which is more efficacious in sickness than medecine— She recovered slowly, but I hope effectually, and notwithstanding some remains of weakness, I think her health and appearance for this month past has been as good as I have known it, at any period.
        Since her recovery she has been presented at Court, and to the several Princesses belonging to it. Her personal appearance as well as her manners and deportment which are such unequivocal indications of her character and disposition have been every where pleasing
        We have been informed by letters from my mother that you arrived at Georgetown about the 25th: of November, after a passage of ten weeks, which no doubt you found tedious and uncomfortable, but which as happily all the family arrived in good health, you now remember only as a difficulty overcome— I hope you will find the residence of America more agreeable than you had anticipated, and that Mr: Johnson by his own preference may bring his affairs to such a settlement as may be satisfactory to himself and to you.
        Your meeting with your son must have given you the most heartfelt pleasure, as my mother writes us he intended going to meet you immediately after your arrival. I beg to be remembered affectionately to Mr: Johnson and to all the young family, and remain, Dear Madam, your faithful & very hble: servt:
        
          John Q. Adams.
        
        
          P. S. My wife has not yet entirely conquered an old and obstinate aversion to writing, and therefore her friends may perhaps not hear from her directly so frequently as they would wish. She has written however several Letters, both at Hamburg & here, and writes now a letter to be enclosed with this. We hope to hear as often as possible from you. Any letter either addressed under cover to the American Consul at Hamburg, or to me directly, at Berlin and sent by a vessel bound to Hamburg, would be regularly forwarded to us.
        
      